                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WILLIE COX, JR., a/k/a ABBUE-JAH,                  )
                                                   )
               Plaintiff,                          )

       v.                                          )           No. 4:19-CV-2589 SRC
                                                   )
BLAYKE WALZ,                                       )
                                                   )
               Defendant.                          )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Willie Cox, Jr. for leave to

proceed in forma pauperis in this civil action. Upon consideration of the motion and the financial

information provided in support, the Court concludes that plaintiff is unable to pay the filing fee.

The motion will therefore be granted. Additionally, the Court will dismiss the complaint, without

prejudice.

                                 Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial
experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                             The Complaint 1

        Plaintiff states he brings this action pursuant to 42 U.S.C. § 1983 against Blayke Walz a

police officer. Plaintiff does not specify the capacity in which he sues Walz. Plaintiff’s cause of

action stems from a traffic stop conducted by Walz on March 10, 2018. Plaintiff’s allegations in

support of his claim are best understood if directly quoted. They are as follows.



1
  Since September 17, 2019, plaintiff has filed fifteen similar actions in this Court, including this one. See
Cox v. Lang, 4:19-cv-02585-NAB (E.D. Mo. Sept. 17, 2019), Cox v. Hulsey, 4:19-cv-02586-JAR (E.D.
Mo. Sept. 17, 2019), Cox v. Hartman, No. 4:19-cv-2587 (E.D. Mo. Sept. 17, 2019), Cox v. Anello, 4:19-
cv-02588-AGF (E.D. Mo. Sept. 17, 2019), Cox v. Walz, 4:19-cv-02589-SRC (E.D. Mo. Sept. 17, 2019),
Cox v. Hulsey, 4:19-cv-02592-SRC (E.D. Mo. Sept. 17, 2019), Cox v. Morrow, 4:19-cv-02593-JAR (E.D.
Mo. Sept. 17, 2019), Cox v. Grammer, 4:19-cv-02662-PLC (E.D. Mo. Sept. 30, 2019), Cox v. Crotzer,
4:19-cv-02727-RLW (E.D. Mo. Oct. 7, 2019), Cox v. Dewly, 4:19-cv-02744-JAR (E.D. Mo. Oct. 9, 2019),
Cox v. Dodson, 4:19-cv-02748-AGF (E.D. Mo. Oct. 9, 2019), Cox v. Walker, 4:19-cv-02764-RLW (E.D.
Mo. Oct. 10, 2019), Cox v. City of University City, Missouri, 4:19-cv-02923-JCH (E.D. Mo. Oct. 28, 2019),
Cox v. Brentwood, Missouri, City of, 4:19-cv-03067-PLC (E.D. Mo. Nov. 7, 2019), and Cox v. City of
Clayton, 4:19-cv-03091-RLW (E.D. Mo. Nov. 12, 2019).


                                                      2
       On 03/10/18 at approximately 2054 hrs. I was pulled over, detained and cited for
       lights that are not illegal in the State of Missouri. Mr. Blayke Walz was the one that
       pulled me over, detained me, and cited me for lights that are not illegal in the State
       of Missouri. I went to court and informed the Judge of the lights and she said that
       she would make a decision and send me a letter. For 2 months I checked with the
       court and they told me to just waite [sic] on the letter. On 09/07/2019 I was pulled
       over by Mr. Hartmen where he informed me that I had a warrant out of Normandy.
       The following day I went to Normandy Police Department and was issued a new
       court date. I asked the officer about the warrant and he said it was removed case
       pending.

Appended to the complaint is a document that reads: “Brief description of cause: Fiduciary duty

violation, probable cause violation, illegal citation, no corpus delicti, no mens rea, no actus reus.”

Plaintiff seeks a total of $1.5 million in damages.

                                                 Discussion

        The complaint does not state whether Walz is being sued in his official or individual

capacity. Where a “complaint is silent about the capacity in which [plaintiff] is suing defendant,

[a district court must] interpret the complaint as including only official-capacity claims.” Egerdahl

v. Hibbing Community College, 72 F.3d 615, 619 (8th Cir. 1995); Nix v. Norman, 879 F.2d 429,

431 (8th Cir. 1989). Naming a government official in his official capacity is the equivalent of

naming the government entity that employs him. Will v. Michigan Dept. of State Police, 491 U.S.

58, 71 (1989), White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Based upon the allegations

in the complaint, Walz is employed by a police department. However, a police department is not

an entity subject to suit under § 1983. See Ketchum v. City of West Memphis, Ark., 974 F.2d 81,

82 (8th Cir. 1992) (entities such as police departments are “not juridical entities suable as such.”).

Additionally, the complaint fails to state a claim of municipal liability. See Monell v. Dept. of

Social Services of City of New York, 436 U.S. 658, 690-91 (1978). The complaint is therefore

subject to dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                                  3
       Even if plaintiff had sued Walz in his individual capacity, the complaint would be

dismissed. Plaintiff does not challenge the constitutionality of the applicable traffic law. Instead,

he seeks monetary relief from Walz for violating his Fourth Amendment rights by pulling him

over and citing him with a traffic violation. In support of this claim, plaintiff asserts that his

vehicle’s lights were not illegal.

       A traffic stop is legal under the Fourth Amendment if it is supported by probable cause to

believe that a violation of the law has occurred. Whren v. United States, 517 U.S. 806, 810 (1996);

see also PPS, Inc. v. Faulkner County, Ark., 630 F.3d 1098, 1107 (8th Cir. 2011) (for a plaintiff to

succeed on a Fourth Amendment unlawful seizure claim, the offending officer must have a lack of

probable cause). Any traffic violation, even a minor one, creates probable cause for an officer to

stop a vehicle. United States v. Gregory, 302 F.3d 805, 809 (8th Cir. 2002). A traffic stop can also

be justified by a lesser showing of a “reasonable suspicion” pursuant to Terry v. Ohio, 392 U.S. 1

(1968). United States v. Winters, 491 F.3d 918, 921 (8th Cir. 2007).

       The standard by which a court determines whether an officer’s actions are justified is an

objective one. United States v. Mallari, 334 F.3d 765, 766–67 (8th Cir. 2003). The officer must

“objectively [have] a reasonable basis for believing that the driver has breached a traffic law.” Id.;

see also United States v. Sanders, 196 F.3d 910, 913 (8th Cir. 1999). The officer’s belief can be

considered objectively reasonable even if it was mistaken. Sanders, 196 F.3d at 913. The Court

does not make its determination with the vision of hindsight, but instead by looking to what the

officer reasonably knew at the time. Id. (internal citation omitted).

       Applying Sanders, the Court concludes that plaintiff’s allegations do not allow the Court

to reasonably infer that Walz lacked an objectively reasonable basis to believe plaintiff breached

a traffic law. Plaintiff alleges that when Walz pulled him over, he told Walz, and later the municipal



                                                  4
court, that his lights were not illegal, but Walz said they were and he was given a ticket and told

to appear in court. Taking these allegations as true, they establish that Walz had an objectively

reasonable basis to believe that plaintiff breached a traffic law because he believed plaintiff’s lights

were illegal. While plaintiff focuses upon the fact that his lights were not illegal, the legality of the

lights is not determinative of whether the traffic stop was justified, as Walz’s belief can be

considered objectively reasonable if it was mistaken. See id. Therefore, plaintiff’s allegations do

not state a plausible Fourth Amendment claim against Walz. 2

        After carefully reading and liberally construing the complaint, the Court concludes that this

case should be dismissed at this time pursuant to 28 U.S.C. § 1915(e)(2)(B). Plaintiff obviously

prepared the complaint in a careful and thoughtful manner, and he is clear about the claim he

wishes to assert against Walz. It is therefore apparent that the problems with the complaint would

not be cured by permitting plaintiff to file an amended pleading.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(ECF No. 2) is GRANTED.

        IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.




2
  Plaintiff’s underlying state court cases were reviewed on Case.net, Missouri’s online case management
system. The Court takes judicial notice of these state public records. See Levy v. Ohl, 477 F.3d 988, 991
(8th Cir. 2007) (explaining that district court may take judicial notice of public state records); and Stutzka
v. McCarville, 420 F.3d 757, 760 n.2 (8th Cir. 2005) (stating that courts “may take judicial notice of judicial
opinions and public records”). It appears that the case plaintiff is referring to in Normandy municipal court
under which he is currently awaiting trial is City of Normandy v. Cox, No. 170135270.
                                                      5
       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 26th day of November, 2019.




                                                STEPHEN R. CLARK
                                                UNITED STATES DISTRICT JUDGE




                                                6
